United States Court of Appeals
                        For the First Circuit

No. 15-2364

                        DOMINIC OLIVEIRA,
  on his behalf and on behalf of all others similarly situated,

                         Plaintiff, Appellee,

                                  v.

                           NEW PRIME, INC.,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                Thompson and Kayatta, Circuit Judges,
                   and Barbadoro,* District Judge.


     Theodore J. Boutrous, Jr., with whom Joshua S. Lipshutz, Jason
C. Schwartz, Thomas M. Johnson, Jr., Lindsay S. See, Gibson, Dunn
& Crutcher LLP, William E. Quirk, James C. Sullivan, Robert J.
Hingula, Polsinelli PC, Judith A. Leggett, and Leggett Law Firm,
P.C. were on brief, for appellant.
     Jennifer D. Bennett, with whom Public Justice, P.C., Hillary
Schwab, Fair Work, P.C., Andrew Schmidt, and Andrew Schmidt Law,
PLLC were on brief, for appellee.
     Richard Frankel on brief for amicus curiae in support of
appellee.




     *   Of the District of New Hampshire, sitting by designation.
May 12, 2017
            THOMPSON, Circuit Judge.               This case raises two questions

of first impression in this circuit.                          First, when a federal

district court is confronted with a motion to compel arbitration

under the Federal Arbitration Act (FAA or Act), 9 U.S.C. §§ 1-16,

in   a    case   where     the       parties      have    delegated       questions      of

arbitrability to the arbitrator, must the court first determine

whether the FAA applies or must it grant the motion and let the

arbitrator determine the applicability of the Act?                         We hold that

the applicability of the FAA is a threshold question for the court

to determine before compelling arbitration under the Act.                         Second,

we   must   decide    whether        a    provision      of   the   FAA    that   exempts

contracts of employment of transportation workers from the Act's

coverage,    see     id.   §     1   (the     §    1   exemption),        applies   to    a

transportation-worker agreement that establishes or purports to

establish an independent-contractor relationship.                         We answer this

question in the affirmative.               Accordingly, we affirm the district

court's order denying the motion to compel arbitration and dismiss

this appeal for lack of appellate jurisdiction.

                                         Background1

            The defendant, New Prime, Inc. (Prime), operates an

interstate trucking company.                  Under its Student Truck Driver




      1Because the motion to compel arbitration was made in
connection with a motion to dismiss or stay, we glean the relevant
facts from the operative complaint and the documents submitted to


                                           - 3 -
Program (apprenticeship program), Prime recruits and trains new

drivers.              Prime    touts     its     program     as    offering     "[p]aid

[a]pprenticeship [Commercial Driver's License (CDL)] [t]raining."

After attending a four-day orientation, student drivers hit the

road       with   a    Prime   truck     driver,    who    acts    as   an   on-the-job

instructor.           In this phase of the apprenticeship program, student

drivers must log 10,000 miles as a driver or passenger, and, apart

from an advance of $200 per week for food (which eventually must

be repaid), the apprentices are not paid.2                    After completing the

supervised-driving             period,     the     student        driver     takes   the

examination for a CDL and then must drive 30,000 more miles as a

B2 company driver trainee (B2 trainee). Prime pays its B2 trainees

fourteen cents per mile.                 At the conclusion of the B2 trainee

portion of the apprenticeship program, the apprentices attend


the district court in support of the motion. See Gove v. Career
Sys. Dev. Corp., 689 F.3d 1, 2 (1st Cir. 2012).
       2
       This arrangement allows Prime to transport its shipments in
a more economical and efficient manner.       Under United States
Department of Transportation regulations, a truck driver's "[o]n-
duty time" includes "[a]ll driving time" as well as a host of other
non-driving tasks, including time spent supervising a student
driver who is behind the wheel.      49 C.F.R. § 395.2.     In any
fourteen-hour period of on-duty time, a truck driver has only
eleven hours of driving time. Id. § 395.3(a)(2)-(3)(i). After a
Prime instructor driver has maxed out his or her eleven hours of
driving time, the instructor driver still has three more hours of
on-duty time remaining.     Thus, once an instructor driver has
exhausted his or her own driving time, a student driver can drive
the truck toward its ultimate destination for up to three more
hours, and Prime does not pay the student driver for this bonus
driving time.


                                           - 4 -
additional     orientation   classes    for   approximately       one    week.

Apprentices are not paid for time spent in this orientation.

             The plaintiff, Dominic Oliveira, is an alum of Prime's

apprenticeship program.      He was not paid for the time he spent in

orientation and was paid on a per-mile basis while driving as a B2

trainee, although Prime docked his pay during this period to recoup

the $200 advances that it paid him during the supervised-driving

period.

             Drivers   are   relieved   of    paying    tuition    for     the

apprenticeship program as long as they remain with Prime for one

year as either company drivers or independent contractors.               After

completing the program, drivers choose between the two options,

and Prime offers a $100 bonus to those who elect independent-

contractor status.       When Oliveira finished the apprenticeship

program, Prime representatives informed him that he would make

more money as an independent contractor than a company driver.

Prime directed Oliveira to Abacus Accounting (Abacus) — a company

with offices on the second floor of Prime's building — to assist

him in forming a limited liability company (LLC).            After Oliveira

filled out a form provided by Abacus and listed his preferred LLC

names,    Abacus   created   Hallmark     Trucking     LLC   (Hallmark)     on

Oliveira's behalf.

             Prime then directed Oliveira to the offices of Success

Leasing (Success) — located on the first floor of the same building


                                  - 5 -
— for help in securing a truck.    After selecting a truck, Oliveira

was informed that his first load of freight was ready to be trucked

for Prime, and he was instructed to sign the highlighted portions

of several documents before hitting the road.    He hastily did so,

and Prime then steered him towards its company store, where he

purchased — on credit — $5,000 worth of truck equipment and fuel.

             Among the documents Oliveira signed was an Independent

Contractor Operating Agreement (the contract) between Prime and

Hallmark.3    The contract specified that the relationship between

the parties was that "of carrier and independent contractor and

not an employer/employee relationship" and that "[Oliveira is] and

shall be deemed for all purposes to be an independent contractor,

not an employee of Prime."4       Additionally, under the contract,

Oliveira retained the rights to provide transportation services to

companies besides Prime,5 refuse to haul any load offered by Prime,




     3Around ten months later, Hallmark and Prime executed another
Independent Contractor Operating Agreement. Because the pertinent
language of the two agreements is identical, we refer to them
collectively as "the contract." When quoting the contract in this
opinion, we omit any unnecessary capitalization.
     4 Although the contract was between Prime and Hallmark, Prime
has — with one small exception discussed below, see note 15, infra
— treated the contract as one between Prime and Oliveira.       We
similarly treat Oliveira and Hallmark interchangeably.
     5 Before he could drive for another carrier, however, Oliveira
was contractually obligated to give Prime five days' advance notice
and to "remove all identification devices, licenses and base plates
from the [truck] and return [them] to Prime."


                                - 6 -
and determine his own driving times and delivery routes.                            The

contract         also   obligated    Oliveira     to       pay   all   operating    and

maintenance expenses, including taxes, incurred in connection with

his use of the truck leased from Success.                    Finally, the contract

contained an arbitration clause under which the parties agreed to

arbitrate "any disputes arising under, arising out of or relating

to [the contract], . . . including the arbitrability of disputes

between the parties."6

                 Oliveira alleges that, during his Hallmark days, Prime

exercised        significant    control    over       his    work.      According    to

Oliveira,         Prime   required   him    to    transport        Prime   shipments,

mandated that he complete Prime training courses and abide by its

procedures, and controlled his schedule.                         Because of Prime's

pervasive involvement in his trucking operation, Oliveira was

unable to work for any other trucking or shipping companies.

                 Prime consistently shortchanged Oliveira during his time

as an independent contractor.              Eventually, Oliveira — frustrated

and, he alleges, unlawfully underpaid — stopped driving for Prime.

It was a short-lived separation, however; Prime rehired Oliveira

a month later, this time as a company driver.                        Oliveira alleges

that       his    job     responsibilities       as    a     company    driver     were



       6
       The arbitration provision also specified that "arbitration
between the parties will be governed by the Commercial Arbitration
Rules of the American Arbitration Association [(AAA)]."


                                        - 7 -
"substantially    identical"       to    those   he   had    as    an   independent

contractor.      Job responsibilities were not the only constant;

Oliveira's pay as a company driver was as paltry as ever.

             Oliveira filed this class action against Prime, alleging

that Prime violated the Fair Labor Standards Act (FLSA), 29 U.S.C.

§§ 201-219, as well as the Missouri minimum-wage statute, by

failing to pay its truck drivers minimum wage.                      Oliveira also

asserted a class claim for breach of contract or unjust enrichment

and an individual claim for violation of Maine labor statutes.

Prime moved to compel arbitration under the FAA and stay the

proceedings    or,     alternatively,      to    dismiss     the   complaint    for

improper venue and the breach of contract/unjust enrichment count

for failure to state a claim upon which relief may be granted.7

In its motion, Prime asserted that "Oliveira . . . entered into an

Independent Contractor Operating Agreement with . . . Prime . . .

to work as an owner-operator truck driver."                 (Emphasis added.)

             In response, Oliveira argued that, because he was not a

party to the contract between Prime and Hallmark, he could not be

personally     bound    by   any    of    its    provisions,       including    the

arbitration clause. He further contended that the motion to compel

arbitration should be denied because, among other reasons, the



     7 Because the district court never addressed the alternative
arguments for dismissal and Prime has not pressed them on appeal,
we focus only on the motion to compel arbitration.


                                        - 8 -
contract is exempted from the FAA under § 1.   He also argued that

the question of the applicability of the § 1 exemption was one for

the court, and not an arbitrator, to decide.

          Prime disputed Oliveira's argument that he could not be

personally bound by the contract between Prime and Hallmark,

stating that "Oliveira and Hallmark Trucking are factually one and

the same."   Prime also took issue with both of Oliveira's other

arguments, contending that the § 1 exemption does not include

independent-contractor agreements and, in any event, the question

of whether the § 1 exemption applies is a question of arbitrability

that the parties had delegated to the arbitrator.8

          The district court proceeded straight to the FAA issues

and concluded that the question of the applicability of the § 1

exemption was for the court, and not an arbitrator, to decide.

And it determined that it could not yet answer that question

because (1) the "contracts of employment" language of the § 1

exemption does not extend to independent contractors; and (2)

discovery was needed on the issue of whether Oliveira was a Prime

employee or an independent contractor before the court could decide



     8 The parties also squabbled over whether Oliveira's claims
arising from periods of time in which the contract was not in
effect — during Oliveira's pre-contract time in the apprenticeship
program and his post-contract stint as a company driver — were
arbitrable under the arbitration clause of the contract.        The
district court did not resolve the issue, electing instead to focus
on the question of whether the § 1 exemption applied.


                              - 9 -
whether the contract was a contract of employment under the § 1

exemption.9      The district court therefore denied Prime's motion to

compel arbitration without prejudice and permitted the parties to

conduct discovery on Oliveira's employment status.                   Prime timely

appealed.10

                                       Analysis

            The FAA lies at the center of the two questions raised

by this appeal.      Thus, before tackling those questions, we first

briefly outline the statutory framework.

            To    combat       deep-rooted       judicial      hostility   towards

arbitration agreements, Congress enacted the FAA in 1925. See

Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 111 (2001).

Section 2 of the FAA enshrines the "liberal federal policy favoring

arbitration agreements," Moses H. Cone Mem'l Hosp. v. Mercury

Constr.   Corp.,    460 U.S. 1,    24   (1983),   by     declaring   that   an

arbitration agreement in "a contract evidencing a transaction

involving     commerce     .   .   .    shall    be   valid,    irrevocable,      and




     9 The district court noted that the parties did not dispute
that Oliveira, as a truck driver, was a transportation worker under
the § 1 exemption.
     10  Although   interlocutory   orders are   ordinarily   not
immediately appealable, the FAA permits immediate appeal from an
order denying a motion to compel arbitration.       See 9 U.S.C.
§ 16(a)(1)(B); Gove, 689 F.3d at 3-4 n.1. We review the denial of
a motion to compel arbitration de novo. Gove, 689 F.3d at 4.


                                        - 10 -
enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract," 9 U.S.C. § 2.

            And the FAA does not simply talk the talk.        Instead, two

separate provisions provide the bite to back up § 2's bark.               See

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 70 (2010).             First,

under § 3, a party may obtain a stay of federal-court litigation

pending arbitration.     See 9 U.S.C. § 3.        Second, § 4 authorizes

district courts to grant motions to compel arbitration.              See id.

§ 4.

            The scope of the FAA, however, is not unbounded. Section

1 of the FAA provides that the Act shall not apply "to contracts

of employment of seamen, railroad employees, or any other class of

workers engaged in foreign or interstate commerce."          Id. § 1.     The

Supreme Court has interpreted this section to "exempt[] from the

FAA . . . contracts of employment of transportation workers."

Circuit City, 532 U.S. at 119.

            This case presents us with two questions pertaining to

the § 1 exemption.     We address each question in turn.

       A.     Who Decides Whether the § 1 Exemption Applies?

            The   question   of   whether   the   district   court   or   the

arbitrator decides the applicability of the § 1 exemption is one

of first impression in this circuit.        The parties champion dueling

out-of-circuit precedent in support of their respective positions

on this issue.     Relying on the Eighth Circuit's decision in Green


                                   - 11 -
v. SuperShuttle International, Inc., 653 F.3d 766 (8th Cir. 2011),

Prime argues that the question of whether the § 1 exemption applies

is   a   question   of    arbitrability        that   must      be    decided    by   the

arbitrator    where,      as    here,    the   parties         have   delegated       such

questions to the arbitrator.

             In   Green,       the    plaintiffs,     a       class   of    shuttle-bus

drivers,    alleged      that    the    defendant,        a    shuttle-bus      company,

misclassified the drivers as franchisees instead of classifying

them as employees. 653 F.3d at 767-68.         When the defendant moved

under the FAA to compel arbitration pursuant to the arbitration

clause     contained     in     the    parties'   contracts,          the   plaintiffs

countered that their contract was outside the scope of the FAA by

virtue of the § 1 exemption.               Id. at 768.           The Eighth Circuit

upheld the district court's grant of the defendant's motion,

concluding that "[a]pplication of the FAA's transportation worker

exemption is a threshold question of arbitrability" in the parties'

dispute. Id. at 769. Because the parties' agreements incorporated

the AAA rules, which provide that the arbitrator has the power to

determine his or her own jurisdiction, the court concluded that

the parties agreed to allow the arbitrator to determine threshold

questions of arbitrability, including the applicability of the § 1

exemption.    Id.

             With Green as its guide, Prime offers several reasons

why the question of § 1's applicability is one for the arbitrator


                                        - 12 -
to determine, but each of these arguments flows from the Green

court's   characterization      of     this     issue     as   a    question      of

arbitrability.     The case on which Oliveira relies — the Ninth

Circuit's decision in In re Van Dusen, 654 F.3d 838 (9th Cir. 2011)

— considered this characterization to be a flawed starting premise.

          Van Dusen arose on facts strikingly similar to those in

this case; the plaintiffs, interstate truck drivers, alleged that

one of the defendants, a trucking company, misclassified its truck

drivers as independent contractors to circumvent the requirements

of the FLSA and parallel state laws.           See id. at 840; see also Van

Dusen v. Swift Transp. Co., 830 F.3d 893, 895 (9th Cir. 2016)

(later appeal in same case).             The defendant moved to compel

arbitration under the FAA, and the plaintiffs opposed that motion,

asserting that the § 1 exemption applied to their contracts.                     Van

Dusen, 654 F.3d at 840.        The district court ordered arbitration,

concluding that the question of whether the § 1 exemption applied

was one for the arbitrator to decide in the first instance.                      Id.

After the district court refused the plaintiffs' request for

certification of an interlocutory appeal, the plaintiffs sought

mandamus relief before the Ninth Circuit.               Id.

          The    Ninth    Circuit    ultimately        declined    to    issue   the

extraordinary    remedy   of   mandamus       relief    because    the    district

court's conclusion was not clearly erroneous in light of the dearth

of federal appellate authority addressing the issue and the general


                                     - 13 -
federal policy in favor of arbitration.     Id. at 845-46.   The court

nonetheless outlined why "the best reading of the law requires the

district court to assess whether [the §] 1 exemption applies before

ordering arbitration" under the FAA.        Id. at 846.      The court

explained that, because a district court's authority to compel

arbitration under the FAA exists only where the Act applies, "a

district court has no authority to compel arbitration under Section

4 [of the FAA] where Section 1 exempts the underlying contract

from the FAA's provisions."   Id. at 843.    The court elaborated:

     In essence, [the d]efendants and the [d]istrict [c]ourt
     have adopted the position that contracting parties may
     invoke the authority of the FAA to decide the question
     of whether the parties can invoke the authority of the
     FAA.   This position puts the cart before the horse:
     Section 4 has simply no applicability where Section 1
     exempts a contract from the FAA, and private contracting
     parties cannot, through the insertion of a delegation
     clause, confer authority upon a district court that
     Congress chose to withhold.

Id. at 844.   The court also concluded that the question of whether

the § 1 exemption applies "does not fit within th[e] definition"

of "questions of arbitrability."   Id.

          After careful consideration of these competing cases, we

are persuaded that the Ninth Circuit hit the nail on the head, and

we therefore hold that the issue of whether the § 1 exemption

applies presents a question of "whether the FAA confers authority

on the district court to compel arbitration" and not a question of

arbitrability.   Id.



                               - 14 -
            "The Supreme Court defines 'questions of arbitrability'

as questions of 'whether the parties have submitted a particular

dispute to arbitration.'"         Id. (quoting Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 83 (2002)); see also Rent-A-Ctr., 561
U.S.   at   68-69   ("[P]arties   can   agree   to    arbitrate    'gateway'

questions of 'arbitrability,' such as whether the parties have

agreed to arbitrate or whether their agreement covers a particular

controversy."); Arbitrability, Black's Law Dictionary (10th ed.

2014) (defining arbitrability as "[t]he status, under applicable

law, of a dispute's being or not being resolvable by arbitrators

because of the subject matter"). In this case, determining whether

the § 1 exemption applies to the contract does not entail any

consideration of whether Prime and Oliveira have agreed to submit

a dispute to arbitration; instead, it raises the "distinct inquiry"

of whether the district court has the authority to act under the

FAA — specifically, the authority under § 4 to compel the parties

to engage in arbitration.     Van Dusen, 654 F.3d at 844.

            Therefore, as the Ninth Circuit explained in Van Dusen,

the question of the court's authority to act under the FAA is an

"antecedent determination" for the district court to make before

it can compel arbitration under the Act.             Id. at 843.    Prime's

argument to the contrary "puts the cart before the horse" and makes

no sense. Id. at 844. The following scenario readily demonstrates

why this is so: First, assume that two parties enter into a


                                  - 15 -
contract containing an arbitration clause with language identical

to that contained in the contract in this case, including a

provision delegating questions of arbitrability to the arbitrator.

Second, assume that, unlike in this case, the parties are in

agreement that the contract involved is clearly a contract of

employment of a transportation worker.           Third, assume that, as in

this case, one of the parties, relying solely on the FAA, moves to

compel    arbitration.      Taking    Prime's    position   to     its    logical

conclusion, the district court would be obligated to grant the

motion because the parties have agreed to allow the arbitrator to

decide questions of arbitrability, including whether the § 1

exemption applies.       See Green, 653 F.3d at 769.        This would be so

even though the § 1 exemption indisputably applies to the contract,

such that the district court had no authority to act under the FAA

in the first place.      See Van Dusen, 654 F.3d at 843 ("[A] district

court has no authority to compel arbitration under Section 4 where

Section    1   exempts    the   underlying      contract    from    the     FAA's

provisions.").11


     11 When confronted with the logical extreme of its position
at oral argument, Prime sought to qualify it to some degree. Prime
insisted that, so long as the party seeking to compel arbitration
had a good-faith basis for asserting that the § 1 exemption did
not apply, the question of the applicability of the § 1 exemption
would need to be arbitrated under the delegation clause of the
arbitration agreement. But, even with this minor qualification,
Prime's position still boils down to the conclusion that the
district court can compel arbitration under the FAA before
determining whether it has authority to act under the FAA, even in


                                     - 16 -
             This position cannot be correct.    When the only basis

for seeking arbitration in federal court is the FAA, the district

court can grant the requested relief only if it has authority to

act under the FAA.     See id. at 843.    If the FAA does not apply,

"private contracting parties cannot, through the insertion of a

delegation clause, confer authority upon a district court [i.e.,

to compel arbitration under the FAA] that Congress chose to

withhold."    Id. at 844.    Therefore, "the district court must make

an antecedent determination that a contract is arbitrable under

Section 1 of the FAA before ordering arbitration pursuant to

Section 4."    Id. at 843.

             Because we reject Green's starting premise — that the

issue of § 1's applicability is a question of arbitrability — we

are unpersuaded by Green's reliance on a contract's incorporation

of the AAA rules, which allow an arbitrator to determine his or

her own jurisdiction.    Where, as here, the parties dispute whether

the district court has the authority to compel arbitration under

the FAA, the extent of the arbitrator's jurisdiction is of no

concern.     Instead, we are concerned only with the question of

whether the district court has authority to act under a federal

statute.      Nothing in the AAA rules — including the power to

determine the arbitrator's jurisdiction — purports to allow the


a case where it might not have such authority.      We do not accept
this position.


                                 - 17 -
arbitrator to decide whether a federal district court has the

authority to act under a federal statute.12

           For all these reasons, we join our colleagues on the

Ninth Circuit and hold that the question of whether the § 1

exemption applies is an antecedent determination that must be made

by the district court before arbitration can be compelled under

the FAA.   But we can't stop there.




     12 We are likewise unmoved by each of Prime's subsidiary
arguments, all of which are grounded on the question-of-
arbitrability premise that we reject.        For example, Prime's
invocation of the liberal federal policy in favor of arbitration
and its corollary, the principle that any doubts about the scope
of arbitrable issues should be resolved in favor of arbitration,
goes nowhere because we are not confronted with a scope question.
See Paul Revere Variable Annuity Ins. Co. v. Kirschhofer, 226 F.3d
15, 25-26 (1st Cir. 2000). Similarly, Prime's argument that, so
long as the court is "satisfied that the making of the agreement
for arbitration or the failure to comply therewith is not in
issue," 9 U.S.C. § 4, the court must compel arbitration overlooks
that one does not even approach the § 4 inquiry until one first
determines that the § 1 exemption does not apply. See Van Dusen,
654 F.3d at 843-44.     Finally, Prime's effort to compare the
question of the applicability of the § 1 exemption to questions
concerning the validity of an agreement or whether it can be
enforced by the party seeking to compel arbitration — questions
that can be referred to the arbitrator — is unavailing. Issues
concerning alleged flaws with an agreement's validity or
enforceability are fundamentally different than the issue of the
district court's authority to act under the FAA in the first place.
See id. at 844 ("[P]rivate contracting parties cannot, through the
insertion of a delegation clause, confer authority upon a district
court that Congress chose to withhold."). Additionally, it is not
unusual for a court to first decide a specific challenge to the
validity or enforceability of the arbitration clause that a party
is seeking to enforce.    See Rent-A-Ctr., 561 U.S. at 71; Prima
Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403-04
(1967).


                              - 18 -
        B.      Independent Contractors and the § 1 Exemption

              After concluding that it must decide for itself whether

the § 1 exemption applies, the district court in this case ordered

the parties to conduct factual discovery to determine whether

Oliveira was truly an independent contractor or instead was in

reality a Prime employee during the time that the contract was in

place. Discovery on that issue was necessary, in the court's view,

because "courts generally agree that the § 1 exemption does not

extend to independent contractors."

              On appeal, both parties challenge this aspect of the

district court's order.       Prime agrees that § 1 does not extend to

independent contractors, but it argues that discovery on the

relationship      between    the     parties    is   inappropriate     because

Oliveira's status as a Prime employee or independent contractor

should be decided by the arbitrator.             See AT&T Techs., Inc. v.

Comm'cns Workers of Am., 475 U.S. 643, 649 (1986) ("[I]n deciding

whether the parties have agreed to submit a particular grievance

to arbitration, a court is not to rule on the potential merits of

the underlying claims.").          Alternatively, Prime argues that if the

district court must determine whether the § 1 exemption applies,

it   should    consider     only    whether    the   face   of   the   contract

demonstrates an intent to make Oliveira an independent contractor.

Oliveira, on the other hand, argues that the § 1 exemption covers

the employment contracts of "all transportation workers, including


                                     - 19 -
independent contractors."   If we agree with Oliveira, discovery is

not needed.

          Thus, the question presented is whether the § 1 exemption

extends to transportation-worker agreements that establish or

purport to establish independent-contractor relationships, and we

review this issue of statutory interpretation de novo.13 See United

States v. Maldonado-Burgos, 844 F.3d 339, 340 (1st Cir. 2016).   As


     13 We have considered the possibility, proposed by our
dissenting colleague, of remanding without deciding this question
of statutory interpretation.      The benefit of this approach,
according to the dissent, would be avoiding this difficult legal
question now on the chance that the discovery contemplated by the
district court might lead to a conclusion that Oliveira is not an
independent contractor — a conclusion that would moot, for this
case, the question whether independent contractors are within the
exemption. But we do not view this approach as a viable option
because the district court ordered discovery based on its legal
conclusion that "the § 1 exemption does not extend to independent
contractors." If that legal conclusion is incorrect — an issue
that Oliveira sufficiently raised below and both parties have
briefed on appeal — there is no need for discovery in the first
place. Therefore, we will not adopt an approach that assumes away
one of the live issues on appeal simply because the issue is a
difficult one. Cf. Citizens United v. Fed. Election Comm'n, 558
U.S. 310, 375 (2010) (Roberts, C.J., concurring) ("It should go
without saying . . . that we cannot embrace a narrow ground of
decision simply because it is narrow; it must also be right. Thus
while it is true that '[i]f it is not necessary to decide more, it
is necessary not to decide more,' . . . sometimes it is necessary
to decide more. There is a difference between judicial restraint
and judicial abdication.").    Finally, we note that we are not
convinced that the dissent's approach in fact provides a narrower
ground of decision; such an approach would require us to address
Prime's contention (which the dissent implicitly rejects) that
discovery on the parties' relationship would render the
contractual right to arbitration a nullity.       Addressing that
contention would present its own set of challenges, but, given the
manner in which we decide the statutory-interpretation question,
that issue is the one that need not be decided in this appeal.


                              - 20 -
always, the statutory text is our starting point.      See id.   The

§ 1 exemption provides that nothing contained in the FAA "shall

apply to contracts of employment of seamen, railroad employees, or

any other class of workers engaged in foreign or interstate

commerce."    9 U.S.C. § 1 (emphasis added).   The Supreme Court has

declared that "[§] 1 exempts from the FAA only contracts of

employment of transportation workers."    Circuit City, 532 U.S. at

119.

             Before embarking on our analysis, we first identify two

issues that we need not decide.      First, Prime does not dispute

that Oliveira, whose work for Prime included driving a truck across

state lines, is a "transportation worker" within the meaning of

the § 1 exemption, as interpreted by Circuit City.14   Thus, we have


       14
        The district court's decision indicated that the parties
did not dispute this issue. Similarly, Prime did not argue in its
opening brief that Oliveira is not a transportation worker. In a
single sentence in its reply brief, Prime asserts that this court
"has never extended the [§] 1 [e]xemption to truck drivers, as
opposed to rail workers and seamen (the core workers of concern
when Congress enacted the exemption)." To the extent that Prime
intended this lone sentence to resurrect the transportation-worker
issue in this case, we will not allow it. Any such "argument" is
wholly undeveloped, see United States v. Sevilla-Oyola, 770 F.3d
1, 13 (1st Cir. 2014) ("Arguments raised in only a perfunctory and
undeveloped manner are deemed waived on appeal."), and, moreover,
an argument that makes its debut in a reply brief will not receive
a warm ovation from us, see United States v. Arroyo-Blas, 783 F.3d
361, 366 n.5 (1st Cir. 2015) ("[A] legal argument made for the
first time in an appellant's reply brief comes too late and need
not be addressed." (quoting United States v. Brennan, 994 F.2d
918, 922 n.7 (1st Cir. 1993))). Finally, we note in passing that
Prime's position has not been accepted elsewhere. See, e.g., Lenz
v. Yellow Transp., Inc., 431 F.3d 348, 351 (8th Cir. 2005)


                                - 21 -
no need to definitively decide that issue.    Second, we note that,

although the parties to the contract are Prime and Hallmark, Prime

has, both below and on appeal, treated the contract as one between

Oliveira and Prime.15   We do the same.      Therefore, because the

parties do not dispute that Oliveira is a transportation worker

under § 1, we need not address whether an LLC or other corporate

entity can itself qualify as a transportation worker.      We also

need not address the scope of the word "worker" in the residual

clause of the § 1 exemption.    Accordingly, we limit our focus to

the issue of whether an agreement between a trucking company and

an individual transportation worker cannot be a "contract of




("Indisputably, if Lenz were a truck driver, he would be considered
a transportation worker under § 1 of the FAA."); Harden v. Roadway
Package Sys., Inc., 249 F.3d 1137, 1140 (9th Cir. 2001) ("As a
delivery driver for RPS, Harden contracted to deliver packages
'throughout the United States, with connecting international
service.' Thus, he engaged in interstate commerce that is exempt
from the FAA.").
     15  Before the district court, Prime opposed Oliveira's
argument that he could not be personally bound by the terms of the
contract between Prime and Hallmark by arguing that "Oliveira and
Hallmark Trucking are factually one and the same." Along similar
lines, Prime stated in its opening brief that "Oliveira entered
into an Independent Contractor Operating Agreement . . . with
Prime" (emphasis added), and its brief proceeded on the assumption
that Oliveira and Hallmark were interchangeable.      In its reply
brief, for the first time in this case, Prime relies on the fact
that the contract was between Prime and Hallmark in arguing that
the contract established an independent-contractor relationship.
We need not decide whether Prime is judicially estopped from taking
this position at this late juncture; it suffices that a reply brief
is not the appropriate place to switch gears and offer new
arguments. See Arroyo-Blas, 783 F.3d at 366 n.5.


                               - 22 -
employment" within the meaning of § 1 if the agreement establishes

or purports to establish an independent-contractor relationship.

            Prime   points   out   that    the   weight   of   district-court

authority    to   consider   the   issue   has   concluded     that    the   §   1

exemption does not extend to contracts that establish or purport

to establish an independent-contractor relationship.16                Several of

these decisions simply assume, explicitly or implicitly, that

independent-contractor agreements are not contracts of employment

under § 1.    See, e.g., Aviles, 2015 WL 5601824, at *6; Doe, 2015
WL 274092, at *3; Villalpando, 17 F. Supp. 3d at 982; Bell, 2009



     16 See, e.g., Aviles v. Quik Pick Express, LLC, No. CV-15-
5214-MWF (AGR), 2015 WL 5601824, at *6 (C.D. Cal. Sept. 23, 2015);
Morning Star Assocs., Inc. v. Unishippers Glob. Logistics, LLC,
No. CV-115-033, 2015 WL 2408477, at *5-7 (S.D. Ga. May 20, 2015);
Doe v. Swift Transp. Co., No. 2:10-cv-00899 JWS, 2015 WL 274092,
at *3 (D. Ariz. Jan. 22, 2015); Alvarado v. Pac. Motor Trucking
Co., No. EDCV 14-0504-DOC(DTBx), 2014 WL 3888184, at *4-5 (C.D.
Cal. Aug. 7, 2014); Villalpando v. Transguard Ins. Co. of Am., 17
F. Supp. 3d 969, 982 (N.D. Cal. 2014); Carney v. JNJ Express,
Inc., 10 F. Supp. 3d 848, 852 (W.D. Tenn. 2014); Port Drivers Fed'n
18, Inc. v. All Saints, 757 F. Supp. 2d 463, 472 (D.N.J. 2011);
Davis v. Larson Moving & Storage Co., Civ. No. 08-1408 (JNE/JJG),
2008 WL 4755835, at *4 (D. Minn. Oct. 27, 2008); Owner-Operator
Indep. Drivers Ass'n v. United Van Lines, LLC, No. 4:06CV219 JCH,
2006 WL 5003366, at *3 (E.D. Mo. Nov. 15, 2006); Owner-Operator
Indep. Drivers Ass'n v. Swift Transp. Co., 288 F. Supp. 2d 1033,
1035-36 (D. Ariz. 2003); Roadway Package Sys., Inc. v. Kayser, No.
CIV. A. 99-MC-111, 1999 WL 817724, at *4 n.4 (E.D. Pa. Oct. 13,
1999); see also Performance Team Freight Sys., Inc. v. Aleman, 194
Cal. Rptr. 3d 530, 536-37 (Cal. Ct. App. 2015); Johnson v. Noble,
608 N.E.2d 537, 540 (Ill. App. Ct. 1992); cf. Bell v. Atl. Trucking
Co., No. 3:09-cv-406-J-32MCR, 2009 WL 4730564, at *4-6 (M.D. Fla.
Dec. 7, 2009) (conducting analysis on applicability of § 1
exemption on assumption it does not apply to independent
contractors).


                                   - 23 -
WL 4730564, at *4-6; Davis, 2008 WL 4755835, at *4; Kayser, 1999
WL 817724, at *4 n.4; see also Johnson, 608 N.E.2d at 540.17               Other

courts     have   "simply     go[ne]    along   with    the   developing   group

consensus," In re Atlas IT Exp. Corp., 761 F.3d 177, 183 (1st Cir.

2014),     without   adding    any     independent     analysis.    See,   e.g.,

Alvarado, 2014 WL 3888184, at *4-5; Carney, 10 F. Supp. 3d at 853;

All Saints, 757 F. Supp. 2d at 472; see also Aleman, 194 Cal. Rptr.
3d   at    536-37.    The     few    district-court     decisions   that   offer

independent analysis to support the conclusion that the § 1

exemption does not cover independent-contractor agreements have,



      17This assumption was implicit in Judge Ikuta's dissenting
opinion in In re Swift Transportation Co., 830 F.3d 913 (9th Cir.
2016). The majority in Swift determined that mandamus relief was
not warranted because the district court's proposed course of
action — "resolv[ing] the § 1 question through discovery and a
trial" — was not clearly erroneous; the district court's decision
was not contrary to any Supreme Court or Ninth Circuit precedent,
and "there [did] not appear to be any decisions from [the other]
circuits on the question of whether the FAA compels a certain
procedural choice in a district court's § 1 determination." Id.
at 917. Judge Ikuta dissented, expressing her belief that the § 1
determination should be made solely from an examination of the
contract's terms. Id. at 920-21 (Ikuta, J., dissenting). Implicit
in Judge Ikuta's dissent is the assumption that independent-
contractor agreements are not contracts of employment under the
FAA.   But there was good reason for that assumption in the
circumstances of that case: Unlike in this case, none of the
litigants argued that independent-contractor agreements of
transportation workers are contracts of employment.       And the
district court in that case simply assumed — with no analysis or
citation to authority — that the § 1 exemption covered only
contracts between employers and employees.      See Doe, 2015 WL
274092, at *3 ("Whether the parties formed an employment contract
— that is whether plaintiffs were hired as employees — necessarily
involves a factual inquiry apart from the contract itself.").


                                       - 24 -
viewed collectively, offered two reasons for that conclusion:

first, that this interpretation is consistent with the "strong and

liberal federal policy favoring arbitral dispute resolution,"

Swift Transp., 288 F. Supp. 2d at 1035-36; see also Morning Star,

2015 WL 2408477, at *5; United Van Lines, 2006 WL 5003366, at *3;

and,   second,   that     such    a    rule   is   justified        by   the    narrow

construction that the Supreme Court has instructed courts to give

the § 1 exemption, see United Van Lines, 2006 WL 5003366, at *3.

           Prime urges us to add our voice to this "judicial

chorus," but we are unwilling to do so.                Interpreting a federal

statute is not simply a numbers game.                 See In re Atlas IT Exp.

Corp., 761 F.3d at 182-83 ("The numbers favoring a rule do not

necessarily mean that the rule is the best one.                    Indeed, there is

an observable phenomenon in our courts of appeal and elsewhere —

sometimes called 'herding' or 'cascading' — where decisionmakers

who first encounter a particular issue (i.e., the first court to

consider   a   question)    are       more   likely   to    rely    on   the    record

presented to them and their own reasoning, while later courts are

increasingly more likely to simply go along with the developing

group consensus.").       Instead of simply tallying the score, "it is

always   incumbent   on    us    to    decide   afresh      any    issue   of   first

impression in our circuit."             Id. at 183.        After conducting that

fresh look in this case, we are distinctly unpersuaded by the

district courts' treatment of this issue.


                                       - 25 -
             The fatal flaw in the district-court authority on which

Prime relies is a failure to closely examine the statutory text —

the critical first step in any statutory-interpretation inquiry.

See Maldonado-Burgos, 844 F.3d at 340.             Because Congress did not

provide a definition for the phrase "contracts of employment" in

the FAA, we "give it its ordinary meaning."                   United States v.

Stefanik, 674 F.3d 71, 77 (1st Cir. 2012) (quoting United States

v. Santos, 553 U.S. 507, 511 (2008)).         And we discern the ordinary

meaning of the phrase at the time Congress enacted the FAA in 1925.

See Perrin v. United States, 444 U.S. 37, 42 (1979) ("A fundamental

canon of statutory construction is that, unless otherwise defined,

words will be interpreted as taking their ordinary, contemporary,

common meaning.        Therefore, we look to the ordinary meaning of the

term . . . at the time Congress enacted the statute . . . ."

(citation omitted)); see also Sandifer v. U.S. Steel Corp., 134 S.

Ct. 870, 876 (2014) (consulting "[d]ictionaries from the era of

[statutory provision's] enactment" to espy ordinary meaning of

undefined term); Carcieri v. Salazar, 555 U.S. 379, 388 (2009)

("We    begin   with    the   ordinary   meaning   of   the    word   'now,'   as

understood when the [statute] was enacted.").18                We now turn to

that task.


       18
        At oral argument, Prime insisted that the Supreme Court in
Circuit City rejected this approach for discerning the plain
meaning of the FAA's text. But the Court did no such thing. In
that case, the Court was confronted with an argument that, "because


                                    - 26 -
               1.      Ordinary Meaning of Statutory Text

            Oliveira     argues   that     the   phrase   "contracts   of

employment" contained in § 1 means simply "agreements to do work."

We agree.     This interpretation is consistent with the ordinary

meaning of the phrase at the time Congress enacted the FAA.

            Dictionaries from the era of the FAA's enactment confirm

that the ordinary meaning of "contracts of employment" in 1925 was

agreements to perform work.          See Webster's New International

Dictionary of the English Language 488 (W.T. Harris & F. Sturges

Allen eds., 1923) (defining "contract" when used as noun as "[a]n



the FAA was enacted when congressional authority to regulate under
the commerce power was to a large extent confined by [Supreme
Court] decisions," the phrase "engaged in commerce" in § 1 should
be interpreted as "expressing the outer limits of Congress'[s]
power as then understood." Circuit City, 532 U.S. at 116. The
Court rejected this argument, which it characterized as "[a]
variable standard" depending on "shifts in the Court's Commerce
Clause cases" that would require courts to "take into account the
scope of the Commerce Clause, as then elaborated by the Court, at
the date of the FAA's enactment in order to interpret what the
statute means now." Id. at 116-17. The Court reasoned that "[i]t
would be unwieldy for Congress, for the Court, and for litigants
to be required to deconstruct statutory Commerce Clause phrases
depending upon the year of a particular statutory enactment." Id.
at 118. In this case, by contrast, our attempt to discern the
ordinary meaning of the phrase "contracts of employment" does not
require us to sort through paradigm shifts in Supreme Court
precedent but simply to apply the "fundamental canon of statutory
construction" that undefined statutory terms should be given their
ordinary meaning at the time of the statute's enactment, Sandifer,
134 S. Ct. at 876 (quoting Perrin, 444 U.S. at 42) — a canon that
has been applied in FAA cases since Circuit City.       See, e.g.,
Conrad v. Phone Directories Co., 585 F.3d 1376, 1381-82 & n.1 (10th
Cir. 2009) (in interpreting undefined term in § 16 of FAA,
consulting dictionary from era of § 16's enactment).


                                  - 27 -
agreement between two or more persons to do or forbear something");

id. at 718 (defining "employment" as "[a]ct of employing, or state

of being employed" and listing "work" as synonym for "employment");

id. (defining "employ" as "[t]o make use of the services of; to

have or keep at work; to give employment to"); see also Webster's

Collegiate    Dictionary   329   (3d   ed.   1925)   (providing   similar

definition of "employment" and similarly listing "work" as synonym

for "employment"); id. (defining "employ" as "[t]o make use of;

use" and "[t]o give employment or work to" and explaining "[e]mploy

is specifically used to emphasize the idea of service to be

rendered").    In other words, these contemporary dictionaries do

not suggest that "contracts of employment" distinguishes employees

from independent contractors.19


     19 Although not referenced by either party, we note that the
current edition of Black's Law Dictionary indicates that the
earliest known use of the phrase "employment contract" was 1927 —
two years after the FAA's enactment.     See Employment Contract,
Black's Law Dictionary (10th ed. 2014); id. at xxxi (explaining
that "[t]he parenthetical dates preceding many of the definitions
show the earliest known use of the word or phrase in English").
The current edition also indicates that "contract of employment"
is a synonym for "employment contract," and it defines "employment
contract" in a manner that arguably excludes independent
contractors: "[a] contract between an employer and employee in
which the terms and conditions of employment are stated."
Employment Contract, Black's Law Dictionary (10th ed. 2014). It
is unclear whether the unknown source from 1927 provided the basis
for the current definition of "employment contract" or, instead,
whether that source has merely been identified as the first known
use of the phrase.    We need not, however, dwell on this point
because, as explained below, several sources from the era of the
FAA's enactment use the phrase "contract of employment" to refer
to independent contractors. Additionally, we note that the two


                                 - 28 -
           Additionally, this ordinary meaning of "contracts of

employment" is further supported by other authorities from the era

of the FAA's enactment, which suggest that the phrase can encompass

agreements of independent contractors to perform work.         See, e.g.,

Annotation, Teamster as Independent Contractor Under Workmen's

Compensation Acts, 42 A.L.R. 607, 617 (1926) ("When the contract

of employment is such that the teamster is bound to discharge the

work himself, the employment is usually one of service, whereas,

if, under the contract, the teamster is not obligated to discharge

the work personally, but may employ others to that end and respond

to the employer only for the faithful performance of the contract,

the   employment   is   generally   an   independent   one."   (emphasis

added)); Theophilus J. Moll, A Treatise on the Law of Independent

Contractors & Employers' Liability 47-48 (1910) ("It has been laid

down that the relation of master and servant will not be inferred

in a case where it appears that the power of discharge was not an

incident of the contract of employment." (emphasis added)); id. at

334 ("The [independent] contractor . . . is especially liable for

his own acts when he assumes this liability in his contract of

employment." (emphasis added)).20


editions of Black's Law Dictionary that bookend the FAA's
enactment, see Black's Law Dictionary (3d ed. 1933); Black's Law
Dictionary (2d ed. 1910), provide no definition for the phrases
"contract of employment" or "employment contract."
      20
       See also Luckie v. Diamond Coal Co., 183 P. 178, 182 (Cal.
Dist. Ct. App. 1919) ("We think that the nature of Foulk's relation


                                - 29 -
to defendant at the time of the accident, whether that of an
independent contractor or servant, must be determined not alone
from the terms of the written contract of employment, but from the
subsequent conduct of each, known to and acquiesced in by the
other." (emphasis added)); Hamill v. Territilli, 195 Ill. App.
174, 175 (1915) ("[T]he only question in the case was whether or
not, under the contract of employment, the relationship existing
between Territilli and Scully and the appellant was that of
independent contractor or that of master and servant . . . ."
(emphasis added)); Eckert's Case, 124 N.E. 421, 421 (Mass. 1919)
("It was provided by his contract of employment that he should
furnish the team, feed, take care of and drive the horses for a
fixed daily remuneration.     The entire management and mode of
transportation were under his control . . . . It is plain as matter
of law . . . that when injured he was not an employé of the town
but an independent contractor." (emphasis added) (citations
omitted)); Lindsay v. McCaslin, 122 A. 412, 413 (Me. 1923) ("When
the contract of employment has been reduced to writing, the
question whether the person employed was an independent contractor
or merely a servant is determined by the court as a matter of law."
(emphasis added)); Allen v. Bear Creek Coal Co., 115 P. 673, 679
(Mont. 1911) ("The relation of the parties under a contract of
employment is determined by an answer to the question, Does the
employé in doing the work submit himself to the direction of the
employer, both as to the details of it and the means by which it
is accomplished?     If he does, he is a servant, and not an
independent contractor. If, on the other hand, the employé has
contracted to do a piece of work, furnishing his own means and
executing it according to his own ideas, in pursuance of a plan
previously given him by the employer, without being subject to the
orders of the latter as to detail, he is an independent
contractor." (emphasis added)); Tankersley v. Webster, 243 P. 745,
747 (Okla. 1925) ("[T]he contract of employment between Tankersley
and Casey was admitted in evidence without objections, and we think
conclusively shows that Casey was an independent contractor."
(emphasis added)); Kelley v. Del., L. & W. R. Co., 113 A. 419, 419
(Pa. 1921) ("The question for determination is whether deceased
was an employee of defendant or an independent contractor . . . .
To decide, it is necessary to construe the written contract of
employment . . . ." (emphasis added)); U.S. Fid. & Guar. Co. of
Baltimore, Md. v. Lowry, 231 S.W. 818, 822 (Tex. Civ. App. 1921)
(stating that, in determining whether person "was an employé and
not an independent contractor," "'[n]o single fact is more
conclusive as to the effect of the contract of employment, perhaps,
than the unrestricted right of the employer to end the particular
service whenever he chooses, without regard to the final result of


                              - 30 -
           Prime seeks to downplay the significance of these other

authorities, noting that they do not deal with the FAA.                     True

enough, but the phrase "contracts of employment" must have some

meaning, and Prime does not attempt to explain how its proposed

interpretation is consistent with the ordinary meaning of the words

used in the statute.     And the lack of a textual anchor is not the

only flaw in Prime's interpretation.           In Circuit City, the Supreme

Court noted "Congress'[s] demonstrated concern with transportation

workers and their necessary role in the free flow of goods" at the

time when it enacted the FAA. 532 U.S. at 121. Given that concern,

the   distinction     that   Prime     advocates   based   on   the    precise

employment status of the transportation worker would have been a

strange   one   for   Congress    to   draw:    Both   individuals    who   are

independent     contractors      performing     transportation       work   and


the work itself'" (emphasis added) (quoting Cockran v. Rice, 128
N.W. 583, 585 (S.D. 1910))); Annotation, General Discussion of the
Nature of the Relationship of Employer and Independent Contractor,
19 A.L.R. 226, 250 (1922) (discussing "the question whether a
contract of employment is one of an independent quality").
     Along similar lines, legal dictionaries from the era of the
FAA's enactment used the term "employment" as part of the
definition of "independent contractor."    See, e.g., Independent
Contractor,   Ballentine's   Law   Dictionary   (1930)   (defining
independent contractor as "[o]ne who, exercising an independent
employment, contracts to do a piece of work according to his own
methods and without being subject to the control of his employer
except as to the result of the work"); Independent Contractor,
Black's Law Dictionary (3d ed. 1933) (same); Independent
Contractor, Black's Law Dictionary (2d ed. 1910) (same); 2 Francis
Rawle, Bouvier's Law Dictionary & Concise Encyclopedia 1533 (3d
rev. 1914) (same).


                                     - 31 -
employees performing that same work play the same necessary role

in the free flow of goods.

              In sum, the combination of the ordinary meaning of the

phrase      "contracts   of   employment"        and    Prime's   concession      that

Oliveira is a transportation worker compels the conclusion that

the contract in this case is excluded from the FAA's reach.

Because      the   contract   is   an    agreement       to   perform    work     of   a

transportation worker, it is exempt from the FAA.                       We therefore

decline to follow the lead of those courts that have simply assumed

that contracts that establish or purport to establish independent-

contractor relationships are not "contracts of employment" within

the meaning of § 1.

       2.    Narrow Construction and Policy Favoring Arbitration

              We also are unpersuaded by the two justifications that

some     district-court       decisions     put        forward    to    support    the

conclusion that the § 1 exemption does not apply to contracts that

establish       or    purport      to    establish        independent-contractor

relationships — that such an interpretation is consistent with the

need to narrowly construe § 1 and the liberal federal policy

favoring arbitration.         In our view, neither consideration warrants

retreat from the ordinary meaning of the statutory text.

              To be sure, the Supreme Court has cautioned that the § 1

exemption must "be afforded a narrow construction."                    Circuit City,
532 U.S. at 118.         Prime seizes on this pronouncement and insists


                                        - 32 -
that it forecloses our conclusion that the § 1 exemption applies

to transportation-worker agreements that establish or purport to

establish independent-contractor relationships.         We disagree.

           In Circuit City, the contract at issue was between

Circuit City, a national retailer of consumer electronics, and

Adams, a store sales counselor. 532 U.S. at 109-10.      The Ninth

Circuit had interpreted the § 1 exemption to exclude all contracts

of employment from the FAA's reach.        Id. at 112.     In defense of

this interpretation, Adams argued that the phrase "engaged in

. . . commerce" in § 1 exempted from the FAA all employment

contracts falling within Congress's commerce power.            Id. at 114.

The Supreme Court rejected this broad interpretation in favor of

a narrower one that was compelled by the text and structure of

§ 1: "Section 1 exempts from the FAA only contracts of employment

of transportation workers."        Id. at 119; see id. at 114-15.

Because   the   phrase   "any   other   class   of   workers   engaged   in

. . . commerce" appeared in the residual clause of § 1, id. at

114, the Court reasoned that "the residual clause should be read

to give effect to the terms 'seamen' and 'railroad employees,' and

should itself be controlled and defined by reference to the

enumerated categories of workers which are recited just before

it," id. at 115.

           This context is critical.      The Court announced the need

for a narrow construction of the § 1 exemption in the course of


                                 - 33 -
"rejecting the contention that the meaning of the phrase 'engaged

in    commerce'   in    §    1   of    the    FAA   should   be   given     a   broader

construction than justified by its evident language."                       Id. at 118

(emphasis    added).             As    the    Court   explained,      this      broader

construction was doomed by the text itself; "the text of the FAA

foreclose[d] the [broader] construction of § 1," id. at 119, and

"undermine[d] any attempt to give the provision a sweeping, open-

ended    construction,"          id.     at    118.      The      Court's       narrower

interpretation, by contrast, was based on "the precise reading" of

that provision.        Id. at 119.

            It is one thing to say that statutory text compels

adoption of a narrow construction over "an expansive construction

. . . that goes beyond the meaning of the words Congress used."

Id.     Prime's argument is very different: It snatches up Circuit

City's    narrow-construction           pronouncement,       wholly    ignores      the

context in which that pronouncement was made, and attempts to use

it as an escape hatch to avoid the plain meaning of the § 1

exemption's text.           But nothing in Circuit City suggests that the

need for a narrow construction can override the plain meaning of

the statutory language in this fashion, and we reject Prime's

attempt to artificially restrict the plain meaning of the text.

            Moreover, Oliveira is nothing like the sales counselor

in Circuit City.       Instead, the truck-driving work that he performs

directly impacts "the free flow of goods." Id. at 121. Therefore,


                                         - 34 -
Circuit City's adoption of a narrow construction to cover only

transportation workers and not sales counselors is no basis for

this court to accept a constricted interpretation of the phrase

"contracts of employment" that is inconsistent with both the

ordinary meaning of the language used in § 1 and "Congress's

demonstrated     concern   with    transportation        workers   and    their

necessary role in the free flow of goods."         Id.    For these reasons,

we do not view Circuit City or the narrow-construction principle

as supporting Prime's interpretation that the § 1 exemption does

not extend to independent contractors.

            We   are   similarly    unpersuaded    by    invocation      of   the

federal policy in favor of arbitration.                  That policy cannot

override the plain text of a statute.            See EEOC v. Waffle House,

Inc., 534 U.S. 279, 295 (2002) (rejecting notion that "the federal

policy favoring arbitration trumps the plain language of Title VII

and the contract"); cf. id. at 294 (explaining that, "[w]hile

ambiguities in the language of the agreement should be resolved in

favor of arbitration, we do not override the clear intent of the

parties, or reach a result inconsistent with the plain text of the

contract,   simply     because    the   policy   favoring    arbitration      is

implicated" and concluding that "the proarbitration policy goals

of the FAA do not require the [EEOC] to relinquish its statutory

authority if it has not agreed to do so" (citation omitted)); Paul

Revere, 226 F.3d at 25 (rejecting "attempts to invoke the federal


                                   - 35 -
policy favoring arbitration" because "[t]hat policy simply cannot

be used to paper over a deficiency in Article III standing");

Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 116 n.13 (1996)

(Souter, J., dissenting) ("[P]lain text is the Man of Steel in a

confrontation with background principle[s] and postulates which

limit        and    control."   (internal       citation   and    quotation   marks

omitted)).           As we have explained, a careful examination of the

ordinary meaning of the phrase "contracts of employment" — an

effort eschewed by the district-court authority cited by Prime —

supports our conclusion that the phrase means agreements to perform

work and includes independent-contractor agreements.                  The federal

policy favoring arbitration cannot erase this plain meaning.

                                 3.      Final Words

                   For these reasons, we hold that a transportation-worker

agreement           that   establishes     or     purports   to     establish   an

independent-contractor relationship is a contract of employment

under § 1.           We emphasize that our holding is limited: It applies

only when arbitration is sought under the FAA, and it has no impact

on other avenues (such as state law) by which a party may compel

arbitration.21


        21
       Prime insists that, even if the district court is powerless
to compel arbitration under the FAA because the § 1 exemption
applies, it still can request the district court to "compel
arbitration on other grounds, such as state law, or use other tools
at its disposal to enforce the parties' explicit agreement to
arbitrate — such as dismissing or staying the case." For his part,


                                         - 36 -
                                Conclusion

            To recap, we hold that, when confronted with a motion to

compel arbitration under § 4 of the FAA, the district court, and

not the arbitrator, must decide whether the § 1 exemption applies.

Additionally, we hold that transportation-worker agreements that

establish    or   purport      to    establish     independent-contractor

relationships are "contracts of employment" within the meaning of

the § 1 exemption.22    Because the contract in this case is within

the § 1 exemption, the FAA does not apply, and we consequently

lack    jurisdiction   under   9    U.S.C.   §   16(a)(1)(B)   —   the   only

conceivable basis for our jurisdiction over this interlocutory



Oliveira appears to suggest that this ship has sailed because
Prime's motion to compel was based solely on the FAA.        Prime
counters that, to the extent Oliveira is under the impression that
Prime has waived the right to compel arbitration on grounds other
than the FAA, he is mistaken because no prejudice has been shown.
We do not wade into this dispute. The fleeting references in both
parties' briefs are hardly the stuff of developed argumentation,
and this waiver issue was not addressed by the district court. If
the parties desire to continue this fight in the district court,
they are free to do so.
     Along similar lines, although Prime argues in its opening
brief that the arbitration provision covers disputes between the
parties that arose before and after the time period in which the
contract was in effect, it takes a different tack in its reply
brief, imploring us to refrain from deciding this issue because
the district court did not definitively rule on it below.     We
accept Prime's invitation and leave the issue for the district
court to address in the first instance.
       22
        In light of this conclusion, we need not address the
parties' arguments about the necessity and permissibility of
discovery in the event that the § 1 exemption does not apply to
independent-contractor agreements.


                                    - 37 -
appeal. See Int'l Bhd. of Teamsters Local Union No. 50 v. Kienstra

Precast, LLC, 702 F.3d 954, 957-58 (7th Cir. 2012).         Accordingly,

we affirm the district court's denial of Prime's motion to compel

arbitration,    and   dismiss   the   appeal   for   lack   of   appellate

jurisdiction.

           -Concurring and Dissenting Opinion Follows-




                                 - 38 -
             BARBADORO,     District    Judge,    concurring   in   part   and

dissenting    in    part.     I   agree    with    the   majority   that   the

applicability of the § 1 exemption is a threshold matter for the

district court to decide.         Where we part company is at the point

where the majority decides to take on the difficult issue as to

whether transportation-worker agreements that purport to create

independent-contractor relationships are exempt from the Federal

Arbitration Act.     That, in my view, is an issue we need not decide

now.   Instead, if it ultimately proves necessary to determine

whether the § 1 exemption covers all such independent-contractor

agreements, the district court should do so in the first instance

with the benefit of more in-depth briefing and a fully developed

factual record.

             The scope of the § 1 exemption comes before us on what

amounts to an interlocutory appeal.              See Omni Tech Corp. v. MPC

Sols. Sales, LLC, 432 F.3d 797, 800 (7th Cir. 2005).            The district

court did not reach any final judgment as to the exemption, instead

dismissing    New   Prime's    motion     to   compel    arbitration   without

prejudice and allowing for discovery on Oliveira's employment

status.   Oliveira v. New Prime, Inc., 141 F. Supp. 3d 125, 135 (D.

Mass. 2015).    As there has been no final judgment in the district

court, I hesitate to resolve an issue that is not necessary to the

disposition of this appeal.        See Doe v. Cape Elizabeth Sch. Dist.,

832 F.3d 69, 86 (1st Cir. 2016) (declining to address unnecessary


                                    - 39 -
issue and deeming it prudent to allow district court to make

determination in the first instance). And it is indeed unnecessary

to determine the scope of the exemption at this time.           If the case

were remanded to the district court for discovery, the court might

well rule that the nominally independent-contractor agreements

between Oliveira and New Prime actually created an employer-

employee relationship.     In that circumstance, neither we nor the

district court would have any occasion to categorically decide

whether all transportation-worker agreements purporting to create

independent-contractor     relationships     qualify     for     the   §    1

exemption.

             I am particularly reluctant to unnecessarily resolve an

issue on an interlocutory appeal when, as is the case here, a

number of factors counsel against doing so.        Most fundamentally,

deciding     whether   "contracts     of   employment"    includes         all

transportation-worker agreements presents a challenging question

of statutory interpretation.        The statute itself provides little

guidance.     Further, as the majority notes, most courts that have

considered independent-contractor agreements in the § 1 context

have concluded that the exemption does not apply, and no other

court has engaged in the kind of detailed analysis of ordinary

meaning that characterizes the majority's opinion.             We therefore

have neither an example to guide and corroborate our analysis nor

a contrary opinion to provide counterbalance.


                                - 40 -
               Moreover, applying § 1 in this case requires venturing

into     the     fact-bound,     and    notoriously     precarious,            field   of

employment-status        determinations.            Although       the     majority's

categorical rule would eliminate the need for fact-finding on

status, it could also lead to the over- and under-inclusiveness

concerns typical of such rules.              As Justice Rutledge observed in

NLRB v. Hearst Publications, 322 U.S. 111 (1944):                    "Few problems

in the law have given greater variety of application and conflict

in results than the cases arising in the borderland between what

is clearly an employer-employee relationship and what is clearly

one    of      independent     entrepreneurial      dealing."            Id.     at    121

(subsequent       history    omitted).       The    doctrinal      line    separating

employee from independent contractor is difficult to discern in

the context of vicarious liability.                 See id.      "It becomes more

[difficult] when the field is expanded to include all of the

possible applications of the distinction."                 Id.   We find ourselves

confronted by one of those "possible applications," making the

issue before us all the more challenging.                   See Mandel v. Boston

Phoenix, Inc., 456 F.3d 198, 206–07 (1st Cir. 2006) (vacating and

remanding summary judgment order where, inter alia, there was

little      on-point    federal        or   state   case     law    and        pertinent

determination was fact-intensive).

               Not only do we face a hard question — given that the

contemporary meaning of § 1's language may differ from its meaning


                                        - 41 -
when adopted — but we do so without the aid of a well-developed

district court record.           Before the district court, the parties

provided little briefing on the ordinary meaning of "contracts of

employment" as of 1925.          Oliveira initially argued that he was an

employee of New Prime.            He first briefed an ordinary-meaning

argument in a short supplemental surreply submitted to the district

court    after    a   hearing    on   the   motion   to    compel    arbitration.

Oliveira cited just two sources from the time of adoption.                       In a

subsequent supplemental surreply, New Prime declined to address

the ordinary-meaning issue head-on, instead only reiterating that

the matter was for the arbitrator.               The district court's order

reflects this dearth of briefing.           Rather than directly addressing

the less-than-robust argument Oliveira raised in his supplemental

brief,    the    court   noted    the    extensive   contrary       case   law    and

permitted discovery to resolve the case.                  See Oliveira, 141 F.

Supp. 3d at 130–31, 135.         When the ordinary-meaning issue reached

this court, the record accordingly provided little guidance.                      See

United States v. Clark, 445 U.S. 23, 38 (1980) (Rehnquist, J.,

dissenting) (recognizing usefulness of lower court opinions); Cape

Elizabeth Sch. Dist., 832 F.3d at 84–85 (choosing not to decide

unnecessary question where parties gave "scant attention" to issue

in lower court).

            The briefing before this court was also less than ideal.

Although Oliveira devoted significant effort to arguing that the


                                        - 42 -
ordinary meaning of "contracts of employment" in 1925 included

contracts with independent contractors, New Prime barely addressed

the matter.    It did not mention the ordinary-meaning argument in

its opening brief, and spent only a page on the topic in its reply

brief.    At oral argument, New Prime merely insisted that ordinary-

meaning analysis is inappropriate in the § 1 context.           Where a

court has the discretion to decide an issue, it should be wary of

acting without the benefit of fully developed arguments on both

sides.    That is especially the case when we rule against the party

with the less-developed argument.

            Just as we have been presented with a one-sided view of

the ordinary meaning of "contracts of employment," we have received

a one-sided view of the facts.    This appeal was taken early in the

litigation between the parties, prior to any discovery that would

have shed greater light on the facts underlying the dispute.        The

current    factual   record   contains    only   Oliveira's   unanswered

complaint and some documents attached to the parties' motions.

While the court is entitled to base its analysis on allegations in

the complaint, Gove v. Career Sys. Dev. Corp., 689 F.3d 1, 2 (1st

Cir. 2012), we should exercise added caution in denying affirmative

relief to a defendant when our view of the facts is informed

largely by the plaintiff's untested allegations.

            Under these circumstances, our best option is to remand

the § 1 exemption question to the district court so that discovery


                                 - 43 -
may proceed and the court may reach a final decision.     If either

party were to appeal any subsequent final decision of the district

court, we would have the benefit of a better-developed factual

record, more-focused briefing from both parties, and additional

district court analysis.     See Denmark v. Liberty Life Assur. Co.

of Boston, 566 F.3d 1, 12 (1st Cir. 2009) (Lipez, J., concurring)

(expressing concern over dicta in majority opinion "fashioned

without the benefit of district court analysis or briefing by the

parties").

             The majority has done an impressive job of marshalling

the arguments in support of its interpretation of § 1.    I dissent

not to take issue with the court's reasoning but merely to express

my view that we would be better served in following a more cautious

path.




                                - 44 -